Civil action. Verdict and judgment for defendant. Plaintiff appealed.
The plaintiff sues to recover a balance due and in defendant's hands upon a crop settlement for 1911 of $119.91. (92)  Some time prior to this settlement and the sale of the crop W. W. Holding had taken two judgments against plaintiff. This balance was applied to payment of those judgments by defendant paying the same to the officer holding the executions. The defendant claimed that he had paid it on the executions under agreement with and by authority of plaintiff Tom Taylor. The only assignments of error set out in the brief relate to the charge of the court. We think they are without merit. The charge covered fully the law governing this case. His Honor submitted to the jury under proper instruction and the jury found as a fact that the agreement was entered into between Tom Taylor and H. S. Holding, that in consideration of further advances, his crop, which had then been levied upon by the officer, should be sold by the landlord and applied to the judgments of Mr. Holding.
No error.